Case 7:16-cv-00222-WLS Document 151 Filed 12/11/19 Page 1 of 4

Filed at cA M
0

BEL
DEPUTY CLERK, US. DISTRICT COURT
UNITED STATES DISTRICT COURT MIDDLE DISTRICT OF GEORGIA
MIDDLE DISTRICT OF GEORGIA |

VALDOSTA DIVISION

 

IN RE FLOWERS FOODS, INC. Case No. 7:16-CV-00222 (WLS)
SECURITIES LITIGATION

Honorable W. Louis Sands

 

 

ORDER AWARDING ATTORNEYS’ FEES
AND REIMBURSEMENT OF LITIGATION EXPENSES

This matter came on for hearing on December 11, 2019 (the “Settlement Hearing”) on Lead
Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation Expenses. The
Court having considered all matters submitted to it at the Settlement Hearing and otherwise; and
it appearing that notice of the Settlement Hearing substantially in the form approved by the Court
was mailed to all Settlement Class Members who or which could be identified with reasonable
effort, and that a summary notice of the hearing substantially in the form approved by the Court
was published in Jnvestor’s Business Daily and was transmitted over the PR Newswire pursuant to
the specifications of the Court; and the Court having considered and determined the fairness and
reasonableness of the award of attorneys’ fees and Litigation Expenses requested,

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

i. This Order incorporates by reference the definitions in the Stipulation and
Agreement of Settlement dated July 12, 2019 (ECF No. 140-3) (the “Stipulation”) and all
capitalized terms not otherwise defined herein shall have the same meanings as set forth in the
Stipulation.

2. The Court has jurisdiction to enter this Order and over the subject matter of the

Action and all parties to the Action, including all Settlement Class Members.
Case 7:16-cv-00222-WLS Document 151 Filed 12/11/19 Page 2 of 4

3 Notice of Lead Counsel’s motion for an award of attorneys’ fees and
reimbursement of Litigation Expenses was given to all Settlement Class Members who could be
identified with reasonable effort. The form and method of notifying the Settlement Class of the
motion for an award of attorneys’ fees and expenses satisfied the requirements of Rule 23 of the
Federal Rules of Civil Procedure, the Private Securities Litigation Reform Act of 1995 (15 U.S.C.
§ 78u-4(a)(7)), due process, and all other applicable law and rules, constituted the best notice
practicable under the circumstances, and constituted due and sufficient notice to all persons and
entities entitled thereto.

4. Lead Counsel are hereby awarded attorneys’ fees in the amount of 334% of the
Settlement Fund, and $444,519.07 in reimbursement of Lead Counsel’s litigation expenses (which
fees and expenses shall be paid from the Settlement Fund), which sums the Court finds to be fair
and reasonable.

a: In making this award of attorneys’ fees and reimbursement of expenses to be paid
from the Settlement Fund, the Court has considered and found that:

(a) The Settlement has created a fund of $21,000,000 million in cash that has
been funded into escrow pursuant to the terms of the Stipulation, and that numerous
Settlement Class Members who submit acceptable Claim Forms will benefit from the
Settlement that occurred because of the efforts of Lead Counsel;

(b) Copies of the Notice were mailed to over 101,000 potential Settlement Class
Members and nominees stating that Lead Counsel would apply for attorneys’ fees in an
amount not exceed 33.44% of the Settlement Fund and reimbursement of Litigation
Expenses in an amount not to exceed $550,000. There were no objections to the requested

attorneys’ fees and expenses;
Case 7:16-cv-00222-WLS Document 151 Filed 12/11/19 Page 3 of 4

(c) Lead Counsel has conducted the litigation and achieved the Settlement with
skill, perseverance and diligent advocacy;

(d) The Action raised a number of complex issues;

(e) Had Lead Counsel not achieved the Settlement there would remain a
significant risk that Plaintiffs and the other members of the Settlement Class may have
recovered less or nothing from Defendants;

(f) Lead Counsel devoted 13,823.3 hours, with a lodestar value of
approximately $6,757,676.75 to achieve the Settlement; and

(g) The amount of attorneys’ fees awarded and expenses to be reimbursed from
the Settlement Fund are fair and reasonable and consistent with awards in similar cases.

6. Lead Plaintiff Walter Matthews is hereby awarded $10,000 from the Settlement
Fund as reimbursement for his reasonable costs and expenses directly related to his representation
of the Settlement Class.

Ts Named Plaintiff Chris B. Hendley is hereby awarded $10,000 from the Settlement
Fund as reimbursement for his reasonable costs and expenses directly related to his representation
of the Settlement Class.

8. Any appeal or any challenge affecting this Court’s approval regarding any
attorneys’ fees and expense application shall in no way disturb or affect the finality of the
Judgment.

9, Exclusive jurisdiction is hereby retained over the parties and the Settlement Class
Members for all matters relating to this Action, including the administration, interpretation,

effectuation or enforcement of the Stipulation and this Order.
Case 7:16-cv-00222-WLS Document 151 Filed 12/11/19 Page 4 of 4

10. Inthe event that the Settlement is terminated or the Effective Date of the Settlement
otherwise fails to occur, this Order shall be rendered null and void to the extent provided by the

Stipulation.

11. There is no just reason for delay in the entry of this Order, and immediate entry by

the Clerk of the Court is expressly directed.

Dated: Sercamss (7b, 2019
WL shaw

The Honorable W. Louis Sands
Senior United States District Judge
